People v Washington (2014 NY Slip Op 07194)





People v Washington


2014 NY Slip Op 07194


Decided on October 22, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2012-07196
 (Ind. No. 4152/01)

[*1]The People of the State of New York, respondent, 
vWayne Washington, appellant.


Lynn W. L. Fahey, New York, N.Y. (Reyna E. Marder of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed June 25, 2012, upon his conviction of robbery in the first degree (four counts), robbery in the second degree (two counts), burglary in the first degree, criminal possession of stolen property in the fifth degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, the resentence being a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed.
ORDERED that the resentence is affirmed.
Since the defendant was still serving his original sentence when the resentence was imposed, the resentence to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633; People v Kearney, 116 AD3d 1064; People v Flowers, 116 AD3d 710).
RIVERA, J.P., HALL, AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court